Case 1:19-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 1 of 16



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  DOUG LONGHINI,

               Plaintiff,

    v.

  FLAMINGO MARKET PLACE, LLC, and FMS
  CORNERS, LLC,

          Defendants.
  ___________________________________/

                                                COMPLAINT
          Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues FLAMINGO MARKET PLACE,

  LLC, and FMS CORNERS, LLC (hereinafter “Defendants”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

          1.           This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202. The Court has original jurisdiction

  over Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331 and

  1343.

          2.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

          3.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, residing

  in Miami-Dade, Florida, and is otherwise sui juris.
Case 1:19-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 2 of 16



            4.        At all times material, Defendant, FLAMINGO MARKET PLACE, LLC, was and

  is a Foreign Limited Liability Company, with its principal place of business, agents, officers and/or

  offices in Manhasset, New York.

            5.        At all times material, Defendant, FLAMINGO MARKET PLACE, LLC, owned

  a commercial retail shopping center located at 12105 Pembroke Road, Pembroke Pines, Florida

  (“Flamingo Market Property”).

            6.        At all times material, Defendant, FMS CORNERS, LLC, was and is a Florida

  Limited Liability Company, with its principal place of business, agents, officers and/or offices in

  Manhasset, New York.

            7.        At all times material, Defendant, FMS CORNERS, LLC, owned a commercial

  retail shopping center located at 12315 Pembroke Road, Pembroke Pines, Florida 1 (“FMS

  Property”).

            8.        Defendants’ properties, (hereinafter collectively “Flamingo Properties”), are two

  interconnected shopping centers. The properties operate as one (1) common property. The

  Flamingo Properties share many common elements including parking, walkways and even

  signage. Patrons would be unaware of the changes in ownership as they traverse the separate

  parcels.

            9.        Venue is properly located in the Southern District of Florida because Defendants’

  Flamingo Properties that are the subject of this Action, are located in Broward County, Florida,

  and Defendants regularly conduct business within Broward County, Florida, and because a

  substantial part(s) of the events or omissions giving rise to these claims occurred in Broward

  County, Florida at the Flamingo Properties.



  1
      This property includes addresses 12315-12389 Pembroke Road, Pemboke Pines, Florida.

                                                          2
Case 1:19-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 3 of 16



                                        FACTUAL ALLEGATIONS

         10.           Although over twenty-seven (27) years have passed since the effective date of

  Title III of the ADA, Defendants have yet to make its Flamingo Properties accessible to individuals

  with disabilities.

          11.          Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

  people who are disabled in ways that block them from access and use of Defendants’ Flamingo

  Properties and the businesses therein.

         12.           The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         13.           Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         14.           Defendants own and operate the Flamingo Properties which are located at 12105

  Pembroke Road, Pembroke Pines, Florida and 12315 Pembroke Road, Pembroke Pines, Florida,

  respectively that are the subject of this Action.        The subject Flamingo Properties and the

  businesses located therein are open to the public, contain a myriad of different businesses that pay

  Defendants rent and are all located in Miami, Florida. Defendants’ properties include diverse

  shopping, entertainment and dining options.



                                                      3
Case 1:19-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 4 of 16



         15.       The individual Plaintiff frequently visits the Flamingo Properties and tenant

  businesses (including the related parking lots and common areas) to include visits on or about July

  17, 2019, and encountered multiple violations of the ADA that directly affected his ability to use

  and enjoy the Flamingo Properties and businesses therein. He often visits the Flamingo Properties

  and businesses therein, when he is in the area visiting family and friends that reside nearby, and

  has definite plans to return to the Flamingo Properties within one (1) month of the filing of this

  Complaint in order to avail himself of the myriad of goods and services offered to the public at the

  Flamingo Properties, if it becomes accessible.

         16.      Plaintiff visited the Flamingo Properties and businesses located therein as a

  patron/customer, and intends to return to the commercial Flamingo Properties in order to avail

  himself of the goods and services offered to the public at the Flamingo Properties. Plaintiff

  resides in the neighboring county, approximately twenty-six (26) miles from the Flamingo

  Properties, in the same state as the Flamingo Properties, regularly frequents the Defendants’

  Flamingo Properties for its intended purposes, and intends to return to the commercial Flamingo

  Properties within one (1) month’s time.


         17.      The Plaintiff found the Flamingo Properties to be rife with ADA violations. The

  Plaintiff encountered architectural barriers at the subject commercial Flamingo Properties, and

  wishes to continue his patronage and use of the commercial Flamingo Properties and the business

  therein.

         18.       The Plaintiff, DOUG LONGHINI, has encountered architectural barriers that are

  in violation of the ADA, at the Flamingo Properties. The barriers to access at Defendants’

  Flamingo Properties have each denied or diminished Plaintiff’s ability to visit the Flamingo

  Properties and businesses therein and likewise endangered his safety. The barriers to access,



                                                   4
Case 1:19-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 5 of 16




  which are set forth below, have accordingly posed a risk of injury(ies), embarrassment, and

  discomfort to Plaintiff, DOUG LONGHINI, and others similarly situated.

         19.      Defendants own and operate a place of public accommodation as defined by the

  ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendants are

  responsible for complying with the obligations of the ADA. The place of public accommodation

  (the buildings and business property that is the subject of this Action for their violations of the

  ADA) that Defendants own and operate, is the Flamingo Properties referenced above.

         20.      Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Flamingo Properties, including, but not necessarily limited to the allegations in

  Paragraph 20 of this Complaint. Plaintiff has reasonable grounds to believe that he will continue

  to be subjected to discrimination at the Flamingo Properties and businesses therein which are open

  to the public and in violation of the ADA. Plaintiff desires to visit the Flamingo Properties not

  only to avail himself of the goods and services available at the Flamingo Properties, but to also

  assure himself that this commercial Flamingo Properties is in compliance with the ADA, so that

  he and others similarly situated will have full and equal enjoyment of the commercial Flamingo

  Properties without fear of discrimination.

         21.      Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the properties the businesses thereon, in a manner prohibited by 42

  U.S.C. § 12182 et seq.
                     COUNT I – ADA VIOLATIONS IN FMS PROPERTY

         22.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 21 above as though fully set forth herein.




                                                  5
Case 1:19-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 6 of 16




            23.      Defendant FMS CORNERS, LLC has discriminated, and continues to

    discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

    facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

    gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

    visit to the Defendant’s commercial FMS Property, include, but are not limited to, the following:

       A.         COMMON AREAS

            a. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

       B.         BUSINESSES

    Subway

            a. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.




                                                      6
Case 1:19-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 7 of 16



 ii.   The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

       1½“ below a grab bar obstructing its use. Violation: The grab bars do not comply with the

       requirements prescribed in Sections 4.16.4 & 4.26.2 of the ADAAG and Section and 609.3 of

       the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not use the soap dispenser without assistance, as it is mounted too high.

       Violation: There are dispensers provided for public use in the restroom, with controls outside

       the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections 308 &

       309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

    Chow Time Grill

          a. Public Restrooms

  i.   The Plaintiff could not exit the restroom without assistance, as the required maneuvering

       clearance was not provided due to the location of a trashcan. Violation: The restroom door

       does not provide the required latch side clearance due to a lack of maintenance violating

       Section 4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff could not exit the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch

       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5




                                                     7
Case 1:19-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 8 of 16



        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 iv.    The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

        Violation: There are coat hooks provided for public use in the restroom, outside the reach

        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

  v.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

 vi.    The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

        the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

        Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

        is readily achievable.

vii.    The Plaintiff could not use the toilet seat cover dispenser without assistance as it is mounted at

        a location where the clear floor space to access it is not provided. Violation: The clear floor

        space provided at elements in the restroom violates the provisions of Sections 4.2.4 and 4.27.2

        of the ADAAG and Section 305.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

viii.   The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

        12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

        compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of




                                                      8
Case 1:19-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 9 of 16



       the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

             COUNT I – ADA VIOLATIONS IN FLAMINGO MARKET PROPERTY


            24.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    21 above as though fully set forth herein.


            25.     Defendant FLAMINGO MARKET PLACE, LLC has discriminated, and continues

    to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

    facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

    gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

    visit to the Defendant’s commercial FMS Property, include, but are not limited to, the following:

       A.         COMMON AREAS

            a. Parking

  i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

            b. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section


                                                      9
Case 1:19-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 10 of 16



       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

       B.      BUSINESSES

    Pal Rancho Restaurant

            a. Access to Goods and Services

  i.   The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

       bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

       ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

            b. Public Restrooms

  i.   The Plaintiff could not enter the restroom area without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom area door does not provide the required

       latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010

       ADA Standards, whose resolution is readily achievable.

 ii.   The Plaintiff could not enter the restroom without assistance, as the distance between the

       inner and outer restroom doors is less than 48". Violation: The distance between two doors in

       a series is less than the prescribed minimum violating Section 4.13.7 of the ADAAG and

       Section 404.2.6 of the 2010 ADA Standards, whose resolution is readily achievable.



                                                     10
Case 1:19-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 11 of 16



 iii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it does

        not have compliant door hardware. Violation: The accessible toilet compartment door does not

        provide hardware and features that comply with Sections 4.17.5 and 4.13.9 of the ADAAG

        and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 iv.    The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

        Violation: There are coat hooks provided for public use in the restroom, outside the reach

        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

  v.    The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

        the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

        Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

        is readily achievable.

 vi.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet in the accessible toilet

        compartment is mounted at a non-compliant distance from the wall in violation of Section

        4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

vii.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

        12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

        requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

        2010 ADA Standards, whose resolution is readily achievable.




                                                      11
Case 1:19-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 12 of 16



viii.    The Plaintiff could not use the toilet compartment without assistance, as one of the required

         size is not provided: Violation: The toilet compartments provided for public use at the facility

         are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.8.1 of the

         2010 ADA Standards, whose resolution is readily achievable.

 ix.     The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

         provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

         and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

  x.     The Plaintiff could not use the paper towel and soap dispensers without assistance, as they are

         mounted too high. Violation: There are dispensers provided for public use in the restroom,

         with controls outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG

         and Sections 308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

       Bravo Supermarket

            a. Access to Goods and Services

   i.    There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

  ii.    There are drinking fountains that don’t provide access to those who have difficulty bending or

         stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10) of

         the ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution is

         readily achievable.

            b. Public Restrooms

   i.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

         not self-closing and does not have compliant door hardware. Violation: The accessible toilet



                                                     12
Case 1:19-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 13 of 16



        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet in the accessible toilet

        compartment is mounted at a non-compliant distance from the wall in violation of Section

        4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 iii.   The Plaintiff could not use the toilet compartment without assistance, as one of the required

        size is not provided: Violation: The toilet compartments provided for public use at the facility

        are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.8.1 of the

        2010 ADA Standards, whose resolution is readily achievable.

           26.       The discriminatory violations described in Counts I and II are not an exclusive list

    of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ place of

    public accommodation in order to photograph and measure all of the discriminatory acts violating

    the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

    requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

    presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

    enjoyment of the commercial Flamingo Properties and businesses therein; Plaintiff requests to be

    physically present at such inspection in conjunction with Rule 34 and timely notice.


           27.       The individual Plaintiff, and all other individuals similarly situated, have been

    denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

    privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings, the


                                                     13
Case 1:19-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 14 of 16




   businesses and facilities therein; and have otherwise been discriminated against and damaged by

   the Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, the Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          28.          Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods,         services,    facilities, privileges, advantages or accommodations to

   individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

   that no individual with a disability is excluded, denied services, segregated or otherwise treated

   differently than other individuals because of the absence of auxiliary aids and services.

          29.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          30.          A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, the Plaintiff and those similarly situated, will continue to suffer such

                                                      14
Case 1:19-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 15 of 16




   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, the Plaintiff require an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          31.        Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendants.

          32.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the commercial Flamingo Properties owned

   and operated by the Defendant, located in Miami, Florida, the interiors, exterior areas, and the

   common exterior areas of the property and businesses therein to make those facilities readily

   accessible and useable to the Plaintiff and all other mobility-impaired persons; or by closing the

   facility until such time as the Defendants cures their violations of the ADA.

          WHEREFORE, the Plaintiff, DOUG LONGHINI, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendants at the commencement of the

   subject lawsuit is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181

   et seq.; (ii) Injunctive relief against Defendants including an order to make all readily achievable

   alterations to the facilities; or to make such facilities readily accessible to and usable by individuals

   with disabilities to the extent required by the ADA; and to require Defendants to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such steps that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services; (iii) An award of attorneys’ fees,

                                                      15
Case 1:19-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 16 of 16




   costs and litigation expenses pursuant to 42 U.S.C. § 12205; and (iv) such other relief as the Court

   deems just and proper, and/or is allowable under Title III of the Americans with Disabilities Act.

   Dated: October 1st, 2019

                                                 GARCIA-MENOCAL & PEREZ, P.L.
                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court, No. 3
                                                 Miami, FL 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031
                                                 Primary E-Mail: ajperezlaw@gmail.com
                                                 Secondary E-Mail: aquezada@lawgmp.com
                                                 ddunn@lawgmp.com


                                                 By: /s/ Anthony J. Perez
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451




                                                   16
